NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                      FEB 27 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

 JOHN E. BURGESS,                                   No.   15-16770

            Plaintiff-counter-claim-                D.C. No. 1:15-cv-00487-SKO
            defendant-Appellant,

   v.                                               MEMORANDUM*

 DENNIS MINENI,

            Defendant-counter-claimant-
            plaintiff-Appellee,

 UNITED STATES OF AMERICA,

            Counter-defendant-Appellee.

                       Appeal from the United States District Court
                           for the Eastern District of California
                      Sheila K. Oberto, Magistrate Judge, Presiding**

                              Submitted February 14, 2017***

Before:          GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John E. Burgess appeals pro se from the district court’s summary judgment

for the United States in his breach of contract action against Mineni. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Burgess fails to address how the district court erred in

granting summary judgment and, thus, this issue is waived. See Wilcox v. Comm’r,

848 F.2d 1007, 1008 n.2 (9th Cir. 1988) (arguments not raised on appeal by pro se

litigant deemed abandoned); see also Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    15-16770